Name: Commission Regulation (EEC) No 3708/88 of 25 November 1988 on the supply of common wheat to Madagascar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 11.88 Official Journal of the European Communities No L 325/31 COMMISSION REGULATION (EEC) No 3708/88 of 25 November 1988 on the supply of common wheat to Madagascar as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 20 000 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p . 1 . 0 OJ No L 168 , 1 . 7. 1988, p . 7. 0 OJ No L 136, 26. 5 . 1987, p . 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . No L 325/32 Official Journal of the European Communities - 29 . 11 . 88 ANNEX 1 . Operation Nos (') : 1135 and 1 1 36/88 2. Programme : 1988 3 . Recipient : Madagascar (RÃ ©gie malgache des monopoles fiscaux pour compte Ã tat Malgache, MinistÃ ¨re des Finances, boÃ ®te postale 23 Antananarivo) 4. Representative of the recipient (2) : Ambassade de la rÃ ©publique dÃ ©mocratique de Madagascar, avenue de Tervuren 276, B- 1 150 Bruxelles tel . 770 17 26, telex 61197 REPERMAD Bruxelles 5 . Place or country of destination : Madagascar 6 . Product to be mobilized : common wheat 7 . Characteristics and quality of the goods (3) : See list published^ OJ No C 216, 14. 8 . 1987, p. 3 (under ILA.1 ); specific characteristics : protein content 11 % maximum 8 . Total quantity : 20 000 tonnes 9. Number of lots : two (I : 10 000 tonnes, II : 10 000 tonnes) 10 . Packaging : in bulk, plus 210 000 new woven-popypropylene bags for food use, weighing not less than 120 grams, which have been specially treated against the effects of ultraviolet light and for each lot 75 needles and sufficient twine  marking on the bags, in letters at least 5 cm high : Lot I ¢ 'ACTION N0 1135/88 / FROMENT / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE A LA RÃ PUBLIQUE DÃ MOCRATIQUE DE MADAGASCAR' Lot II : 'ACTION N0 1136/88 / FROMENT / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã LA RÃ PUBLIQUE DÃ MOCRATIQUE DE MADAGASCAR' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient : Toamasina 1 5 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : I. 1 . to 15 . 1 . 1989 II . 15 . to 28 . 2. 1989 18 . Deadline for the supply : Lot I : 31 . 1 . 1989 ; Lot II : 15 . 3 . 1989 19. Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 13 . 12. 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon 3. 1 . 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : I. 22. 1 . to 5 . 2. 1989 ; II : 10 . 3 . to 25. 3 . 1989 (c) deadline for the supply : Lot I : 28 . 2. 1989 ; Lot II : 15 . 4. 1989 22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (4) : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1 049 Bruxelles, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 21 . 11 . 1988 fixed by Regulation (EEC) No 3372/88 in OJ No L 296, of 29 . 10 . 1988 , p. 63 . 29 . 11 . 88 Official Journal of the European Communities No L 325/33 Notes : - (') The operation number is to be quoted in all correspondence . (2) Commission delegate to be contacted by the successful tenderer : / M. le DÃ ©lÃ ©guÃ © de la Commission des CommunautÃ ©s europÃ ©ennes, Immeuble Nyhavana, 67 Ha, BP 746, Antananarivo (RDM) telex 22327 DELFED MGI . (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and -137 levels . (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at ther office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate , the monetary and accession compensatory amounts, the representa ­ tive rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex.